Exhibit (a)(1)(C) NOTICE OF GUARANTEED DELIVERYTo Tender Shares of Common Stockof Arch Chemicals, Inc. at$47.20 Net Per Shareby LG Acquisition Corp. an indirect wholly owned subsidiaryof Lonza Group Ltd. This Notice of Guaranteed Delivery, or one substantially in the form hereof, must be used to accept the Offer (as defined below) if (i) the certificates representing shares of common stock, par value $1.00 per share, of Arch Chemicals, Inc. and any other documents required by the Letter of Transmittal cannot be delivered to the Depositary or (ii) the procedure for book-entry transfer cannot be completed, in either case, by August 11, 2011 (or if the Offer (as defined below) is extended to a later date, such later date). Such form may be delivered by mail, facsimile transmission or overnight courier to the Depositary. See Section 3 of the Offer to Purchase (as defined below). The Depositary for the Offer is: BNY Mellon Shareowner Services By Overnight Delivery and Hand Delivery: BNY Mellon Shareowner Services480 Washington BoulevardAttn: Corporate Actions Dept., 27th FloorJersey City, NJ 07310 By Mail: BNY Mellon Shareowner ServicesAttn: Corporate Actions Dept.P.O. Box 3301South HackensackNew Jersey 07606 (For eligible institutions only)
